Exhibit 10.1

 

ARCH COAL, INC.

OMNIBUS INCENTIVE PLAN

(Formerly Known as 1997 Stock Incentive Plan)

(As Amended and Restated Effective January 1, 2013)

 

ARTICLE I
PURPOSE AND ADOPTION OF THE PLAN

 

1.01.                     Purpose.  The purpose of the Arch Coal, Inc. Omnibus
Incentive Plan (as amended from time to time, the “Plan”) is to assist in
attracting and retaining highly competent employees, directors and Consultants,
to act as an incentive in motivating selected employees, directors and
Consultants of the Company and its Subsidiaries to achieve long-term corporate
objectives and to enable stock-based and cash-based incentive awards to qualify
as performance-based compensation for purposes of the tax deduction limitations
under Section 162(m) of the Code.

 

1.02.                     Adoption and Term.  The Plan was originally titled the
Arch Coal, Inc. 1997 Stock Incentive Plan, and was effective April 1, 1997.  The
Plan as amended and restated herein was approved by the Board to be effective as
of January 1, 2013 (the “Effective Date”), subject to approval by the
stockholders of the Company at the Company’s 2013 Annual Meeting of
Stockholders.  The Plan shall remain in effect until the tenth anniversary of
the Effective Date, or until terminated by action of the Board, whichever occurs
sooner.  Further, all Awards outstanding under the Plan immediately prior to the
Effective Date shall continue to be subject to and governed by the provisions of
the Plan in effect prior to this restatement and the terms and conditions set
forth in the applicable Award Agreement.

 

ARTICLE II
DEFINITIONS

 

For the purpose of this Plan, capitalized terms shall have the following
meanings:

 

2.01.                     Award means any one or a combination of Non-Qualified
Stock Options or Incentive Stock Options described in Article VI, Stock
Appreciation Rights described in Article VI, Restricted Shares and Restricted
Stock Units described in Article VII, other stock-based Awards described in
Article VIII, cash-based incentive Awards described in Article IX or any other
award made under the terms of the Plan.

 

2.02.                     Award Agreement means a written agreement between the
Company and a Participant or a written acknowledgment from the Company to a
Participant evidencing the terms and conditions of an individual Award granted
under and subject to the Plan.  Such agreement or acknowledgement may be in a
paper or electronic format approved by the Company and may be delivered by email
or other electronic means (including posting on a website maintained by the

 

--------------------------------------------------------------------------------


 

Company or a third party under contract with the Company and to which a
participant has access), along with all other documents relating to the Plan or
any Award that the Company is required to deliver to its security holders
(including, without limitation, annual reports, prospectuses and proxy
statements).

 

2.03.                     Award Period means, with respect to an Award, the
period of time, if any, set forth in the Award Agreement during which specified
target performance goals must be achieved or other conditions set forth in the
Award Agreement must be satisfied.

 

2.04.                     Beneficiary means an individual, trust or estate who
or which, by a written designation of the Participant filed with the Company, or
if no such written designation is filed, by operation of law, succeeds to the
rights and obligations of the Participant under the Plan and the Award Agreement
upon the Participant’s death.

 

2.05.                     Board means the Board of Directors of the Company.

 

2.06.                     Cause unless otherwise defined in the applicable Award
Agreement, shall have the same meaning as that term is defined in a
Participant’s offer letter or other applicable employment agreement; or, if
there is no such definition, “Cause” means, as determined by the Committee in
good faith, (a) the continued failure by the Participant to substantially
perform his or her duties with the Company (other than any such failure
resulting from his or her incapacity due to physical or mental illness), or
(b) the engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.

 

2.07.                     Change in Control means, and shall be deemed to have
occurred upon the occurrence of, any of the following events: (a) consummation
of any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a merger
in which the holders of the Common Stock immediately prior to the merger will
have more than 50% of the ownership of common stock of the surviving corporation
immediately after the merger, (b) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company, (c) adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (d) when any “person” (as defined
in Section 13(d) of the Exchange Act), other than a Significant Stockholder, or
any Subsidiary or employee benefit plan or trust maintained by the Company or
any of its Subsidiaries, shall become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 20% of
the Outstanding Company Stock at the time.  Notwithstanding the foregoing, with
respect to any payment pursuant to a Section 409A Covered Award that is
triggered upon a Change in Control, a transaction shall not be deemed to be a
Change in Control unless such transaction constitutes a “change in control
event” within the meaning of Section 409A of the Code.

 

2.08.                     Code means the Internal Revenue Code of 1986, as
amended. References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.

 

2.09.                     Committee means the Personnel & Compensation Committee
of the Board.

 

2

--------------------------------------------------------------------------------


 

2.10.                     Common Stock means the common stock of the Company,
par value $0.01 per share.

 

2.11.                     Company means Arch Coal, Inc., a Delaware corporation,
and its successors.

 

2.12.                     Consultant means any natural person who provides bona
fide consulting or advisory services to the Company or its Subsidiaries pursuant
to a written agreement, which are not in connection with the offer and sale of
securities in a capital-raising transaction, and do not, directly or indirectly,
promote or maintain a market for the Company’s or its Subsidiaries’ securities.

 

2.13.                     Date of Grant means the date designated by the
Committee as the date as of which it grants an Award, which shall not be earlier
than the date on which the Committee approves the granting of such Award.

 

2.14.                     Dividend Equivalent Account means a bookkeeping
account in accordance with Section 10.17 and related to an Award that is
credited with the amount of any cash dividends or stock distributions that would
be payable with respect to the shares of Common Stock subject to such Awards had
such shares been outstanding shares of Common Stock.

 

2.15.                     Exchange Act means the Securities Exchange Act of
1934, as amended.

 

2.16.                     Exercise Price means, with respect to Options, the
amount established by the Committee in the Award Agreement in accordance with
Section 6.01(b) which is required to purchase each share of Common Stock upon
exercise of the Option, or with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement in accordance with
Section 6.02(b) which is to be subtracted from the Fair Market Value on the date
of exercise in order to determine the amount of the payment to be made to the
Participant.

 

2.17.                     Fair Market Value means, on any date, (a) the closing
sale price of a share of Common Stock as reported on an established stock
exchange on which the Common Stock is regularly traded on such date or, if there
were no sales on such date, on the last date preceding such date on which a sale
was reported; or (b) if shares of Common Stock are not listed for trading on an
established stock exchange, Fair Market Value shall be determined by the
Committee in good faith and otherwise in accordance with Section 409A of the
Code, and any regulations and other guidance thereunder.

 

2.18.                     Full Value Award means any Award the net value of
which to the Participant is equal to the aggregate Fair Market Value of the
total number of Shares subject to the Award.

 

2.19.                     Immediate Family means, whether through consanguinity
or adoptive relationships, a Participant’s spouse, children, stepchildren,
siblings and grandchildren.

 

2.20.                     Incentive Stock Option means a stock option within the
meaning of Section 422 of the Code.

 

2.21.                     Merger means any merger, reorganization,
consolidation, exchange, transfer of assets or other transaction having similar
effect involving the Company.

 

3

--------------------------------------------------------------------------------


 

2.22.                     Non-Qualified Stock Option means a stock option which
is not an Incentive Stock Option.

 

2.23.                     Options means all Non-Qualified Stock Options and
Incentive Stock Options granted at any time under the Plan.

 

2.24.                     Outstanding Common Stock means, at any time, the
issued and outstanding shares of Common Stock.

 

2.25.                     Participant means a person designated to receive an
Award under the Plan in accordance with Section 5.01.

 

2.26.                     Performance Goals means the goals established by the
Committee under an Award which, if met, shall entitle the Participant to payment
under such Award and shall qualify such payment as “performance-based
compensation” as that term is used in Section 162(m)(4)(C) of the Code.  Such
goals will be based upon such specified levels of achievement as the Committee
may from time to time determine with respect to one or more of the following:
operating income; net income; debt reduction; earnings per share; cash flow;
cost reduction; earnings before interest, taxes, depreciation and amortization
(EBITDA); environmental compliance; safety performance; production rates;
operating cost per ton; total shareholder return; financial return measures; any
one of such Goals may be measured with respect to the Company or any one or more
of its Subsidiaries and divisions and either in absolute terms or as compared to
another company or companies, or an index established or designed by the
Committee.

 

2.27.                     Plan has the meaning given to such term in
Section 1.01.

 

2.28.                     Restricted Shares means Common Stock subject to
restrictions imposed in connection with Awards granted under Article VII.

 

2.29.                     Restricted Stock Unit means a unit representing the
right to receive Common Stock or the value thereof in the future subject to
restrictions imposed in connection with Awards granted under Article VII.

 

2.30.                     Retirement means a Participant’s voluntary Termination
of Service on or after the date on which the Participant attains age 58 and has
five years of continuous service with the Company or a Subsidiary, and such
Participant has not been terminated for Cause.

 

2.31.                     Rule 16b-3 means Rule 16b-3 promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act, as the
same may be amended from time to time, and any successor rule.

 

2.32.                     Section 409A Covered Award means an Award granted
under the Plan that constitutes “non-qualified deferred compensation” pursuant
to Section 409A of the Code.

 

2.33.                     Securities Act means the Securities Act of 1933, as
amended.

 

4

--------------------------------------------------------------------------------


 

2.34.                     Significant Stockholder means any shareholder of the
Company who, immediately prior to the Effective Date, owned more than 5% of the
Outstanding Common Stock of the Company.

 

2.35.                     Stock Appreciation Rights means awards granted in
accordance with Article VI.

 

2.36.                     Subsidiary means a subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code.

 

2.37.                     Substitute Award means any Award granted in assumption
of or in substitution for an award of a company or business acquired by the
Company or a Subsidiary or with which the Company or a Subsidiary combined.

 

2.38.                     Termination of Service means the voluntary or
involuntary termination of a Participant’s service as an employee, director or
Consultant with the Company or a Subsidiary for any reason, including death,
disability, retirement or as the result of the divestiture of the Participant’s
employer or any similar transaction in which the Participant’s employer ceases
to be the Company or a Subsidiary; provided, that unless otherwise set forth in
an Award Agreement, if a Participant ceases to provide services in one capacity
and commences to provide services to the Company or a Subsidiary in another
capacity (i.e., an employee becomes a Consultant upon termination of
employment), then a Termination of Service shall not be deemed to have occurred
until such time as the Participant is no longer providing services to the
Company or Subsidiary in such other capacity.  Whether entering military or
other government service shall constitute Termination of Service, or whether and
when a Termination of Service shall occur as a result of disability, shall be
determined in each case by the Committee in its sole discretion.

 

ARTICLE III
ADMINISTRATION

 

3.01.                     Committee.

 

(a)                                 Duties and Authority.  The Committee shall
have exclusive and final authority to administer, manage and control the
operation, interpretation and administration of the Plan, which authority shall
include, but shall not be limited to:

 

(i)                                     Subject to the provisions of the Plan,
the authority and discretion to select employees, directors and Consultants to
receive Awards, to determine the time or times of receipt, to determine the
types of Awards and the number of shares covered by the Awards, to establish the
terms, conditions, performance criteria, restrictions, and other provisions of
such Awards.  In making such Award determinations, the Committee may take into
account the nature of services rendered by the respective individual, his or her
present and potential contribution to the Company’s success and such other
factors as the Committee deems relevant.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Subject to the provisions of the Plan, the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements applicable to
“performance-based compensation” as described in Section 162(m) of the Code, and
to take such action, establish such procedures, and impose such restrictions at
the time such awards are granted as the Committee determines to be necessary or
appropriate to conform to such requirements.

 

(iii)                               The authority and discretion to interpret
the Plan and the Awards granted under the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, to determine the terms and
provisions of any agreements made pursuant to the Plan, to make all other
determinations, factual or otherwise, that it deems necessary or advisable for
the administration of the Plan and to correct any defect or supply any omission
or reconcile any inconsistency in the Plan or in any Award, in each case, in the
manner and to the extent the Committee deems necessary or advisable to carry it
into effect.

 

Any interpretation of the Plan by the Committee and any decision made by it
under the Plan shall be final and binding on all persons.  The express grant in
the Plan of any specific power to the Committee shall not be construed as
limiting any power or authority of the Committee.  The Committee may only act at
a meeting by unanimous consent if comprised of two members, and otherwise by a
majority of its members.  Any determination of the Committee may be made without
a meeting by the unanimous written consent of its members.

 

(b)                                 Delegation.  To the extent permitted by
applicable law, the Committee may delegate such of its powers and authority
under the Plan as it deems appropriate to a subcommittee of the Committee or
designated officers or employees of the Company.  In addition, the full Board
may exercise any of the powers and authority of the Committee under the Plan. 
In the event of such delegation of authority or exercise of authority by the
Board, references in the Plan to the Committee shall be deemed to refer, as
appropriate, to the delegate of the Committee or the Board.  Actions taken by
the Committee or any subcommittee thereof, and any delegation by the Committee
to designated officers or employees, under this Section 3.01 shall comply with
Section 16(b) of the Exchange Act, the performance-based provisions of
Section 162(m) of the Code, and the regulations promulgated under each of such
statutory provisions, or the respective successors to such statutory provisions
or regulations, as in effect from time to time, to the extent applicable.

 

(c)                                  Indemnification.  Each person who is or
shall have been a member of the Board or the Committee, or an officer or
employee of the Company to whom authority was delegated in accordance with the
Plan, shall be indemnified and held harmless by the Company against and from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such individual in connection with or resulting from any claim,
action, suit, or proceeding to which he or she may be a party or in which he or
she may be involved by reason of any action taken or failure to act under the
Plan and against and from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf; provided,

 

6

--------------------------------------------------------------------------------


 

however, that the foregoing indemnification shall not apply to any loss, cost,
liability, or expense that is a result of his or her own willful misconduct. 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, conferred in a separate agreement
with the Company, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

3.02.                     Limitation on Vesting for Awards.  Notwithstanding any
provision of the Plan to the contrary, (a) any stock-settled Full Value Award
granted under the Plan that vests solely on the basis of the passage of time
(e.g., not on the basis of achievement of performance goals) shall not vest more
quickly than three (3)-years following the Date of Grant and (b) any
stock-settled Full Value Award that vests based on the achievement of
performance goals may not have a period for such performance goals shorter than
one year; provided, however that vesting prior to either period may occur (i) in
the event of the Participant’s death, disability or involuntary Termination of
Service, (ii) upon a Change in Control, or (iii) in connection with establishing
the terms and conditions of employment of a Participant necessary for the
recruitment of the Participant.  The provisions of this Section 3.02 shall not
apply to (A) any Awards granted to non-employee directors or Consultants,
(B) Substitute Awards, or (C) Awards involving an aggregate number of shares of
Common Stock not exceeding 5.0% of the number of shares available for Awards
under the first sentence of Section 4.01.

 

ARTICLE IV
SHARES

 

4.01.                     Number of Shares Issuable.  The total number of shares
of Common Stock authorized to be issued under the Plan in connection with
Awards, including Incentive Stock Option Awards, shall be 30,900,000.  The
foregoing share limits shall be subject to adjustment in accordance with
Section 10.07.  The shares to be offered under the Plan shall be authorized and
unissued Common Stock, or issued Common Stock that shall have been reacquired by
the Company.

 

4.02.                     Shares Subject to Terminated Awards.  If any portion
or all of an Award is forfeited, cancelled, exchanged, settled in cash in lieu
of shares, or surrendered or, if an Award otherwise terminates or expires
without a distribution of shares to the Participant, the shares of Common Stock
underlying such Award shall, to the extent of any such forfeiture, cancellation,
exchange, cash settlement, surrender, termination or expiration, again be
available for Awards under the Plan.  Any shares of Common Stock that were
subject to a Stock Appreciation Right that were not issued upon the exercise of
such Stock Appreciation Right shall be available for the grant of new Awards
under the Plan.  In addition, shares of Common Stock surrendered to or withheld
by the Company in payment or satisfaction of the Exercise Price of an Option or
Stock Appreciation Right, or tax withholding obligation with respect to an
Award, shall be available for the grant of new Awards under the Plan. 
Notwithstanding anything to the contrary herein, Awards that may be settled
solely in cash shall not be deemed to use any shares of Common Stock which may
be issued under the Plan.

 

7

--------------------------------------------------------------------------------


 

4.03.                     Substitute Awards and Shares Issuable under Acquired
Company Plans.  Substitute Awards shall not be counted against or otherwise
reduce the number of shares available for future issuance under the Plan.  In
addition, if a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines has shares available under a pre-existing
plan approved by shareholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the shares available for
future issuance under the Plan.  Awards using such available shares under
acquired plans shall not be made after the date awards could have been made
under the terms of the acquired plan, absent the acquisition or combination, and
shall only be made to individuals who were not eligible to participate in the
Plan prior to such acquisition or combination.

 

ARTICLE V
PARTICIPATION

 

5.01.                     Eligible Participants and Award Limits.  Participants
in the Plan shall be such employees, directors and Consultants of the Company
and its Subsidiaries as the Committee, in its sole discretion, may designate
from time to time.  The Committee’s designation of a Participant in any year
shall not require the Committee to designate such person to receive Awards or
grants in any other year.  The designation of a Participant to receive Awards or
grants under one portion of the Plan does not require the Committee to include
such Participant under other portions of the Plan.  The Committee shall consider
such factors as it deems pertinent in selecting Participants and in determining
the type and amount of their respective Awards.

 

5.02.                     Subject to adjustment in accordance with
Section 10.07, in any calendar year, no Participant shall be granted (a) 
Options or Stock Appreciation Rights in excess of 1,250,000 shares of Common
Stock; (b) Awards of Restricted Stock or Restricted Stock Units in excess of
500,000 shares of Common Stock; (c) Other Stock —Based Awards in excess of
500,000 shares of Common Stock; and (d) cash-based Awards under Article IX or
any other Award that may be settled solely in cash in excess of $5,000,000. 
Notwithstanding the foregoing, the Committee may grant Awards to a Participant
in excess of the preceding Award limits if the Committee expressly determines
that a particular Award shall not be designed to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI
STOCK OPTIONS

 

6.01.       Option Awards.

 

(a)       Grant of Options.  The Committee may grant, to such Participants as
the Committee may select, Options entitling the Participant to purchase shares
of Common Stock from the Company in such number, at such price, and on such
terms and subject to such conditions, not inconsistent with the terms of this
Plan, as may be established by the Committee.  The terms of any Option granted
under this Plan shall be set forth in an Award Agreement.

 

(b)       Exercise Price of Options.  The Exercise Price of each share of Common
Stock which may be purchased upon exercise of any Option granted under the Plan
shall not be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant.

 

(c)       Designation of Options.  The Committee shall designate, at the time of
the grant of each Option, the Option as an Incentive Stock Option or a
Non-Qualified Stock Option; provided, however, that an Option may be designated
as an Incentive Stock Option only if the applicable Participant is an employee
of the Company on the Date of Grant.

 

(d)       Special Incentive Stock Option Rules.  To the extent that the
aggregate Fair Market Value (determined as of the time the Option is granted) of
the shares of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
all plans of the Company and its parent and subsidiary corporations) exceeds
$100,000, such Incentive Stock Options shall constitute Non-Qualified Stock
Options.  For purposes of this Section 6.01(d), Incentive Stock Options shall be
taken into account in the order in which they were granted.  If pursuant to the
above, an Incentive Stock Option is treated as an Incentive Stock Option in part
and a Non-Qualified Stock Option in part, the Participant may designate at the
time of exercise which portion shall be deemed to be exercised, and in the
absence of such express designation in writing, the portion of the Option
treated as an Incentive Stock Option shall be deemed to be exercised first. 
Further, no Incentive Stock Option shall be granted to any person who, at the
time the Option is granted, owns stock (including stock owned by application of
the constructive ownership rules in Section 424(d) of the Code) possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, unless at the time the Incentive Stock Option is granted
the Exercise Price of the Option is at least one hundred ten percent (110%) of
the Fair Market Value of the Common Stock subject to the Incentive Stock Option
and the Incentive Stock Option, by its terms, is not exercisable for more than
five years from the Date of Grant.

 

6.02.       Stock Appreciation Rights.

 

(a)       Stock Appreciation Right Awards.  The Committee is authorized to grant
to any Participant one or more Stock Appreciation Rights.  Upon exercise of a
Stock Appreciation Right with respect to a share of Common Stock, the
Participant shall be entitled to receive an amount equal to the excess, if any,
of (i) the Fair Market Value of a share of Common Stock on the date of exercise
over (ii) the Exercise Price of such Stock Appreciation Right established in the
Award Agreement, which amount shall be payable as provided in Section 6.02(c).

 

9

--------------------------------------------------------------------------------


 

(b)       Exercise Price.  The Exercise Price of any Stock Appreciation Right
granted under this Plan shall be determined by the Committee, but shall not be
less than 100% of the Fair Market Value of the Common Stock on the Date of
Grant.

 

(c)       Payment of Incremental Value.  Any payment which may become due from
the Company by reason of a Participant’s exercise of a Stock Appreciation Right
may be paid to the Participant as determined by the Committee (i) all in cash,
(ii) all in Common Stock, or (iii) in any combination of cash and Common Stock. 
In the event that all or a portion of the payment is made in Common Stock, the
number of shares of Common Stock delivered in satisfaction of such payment shall
be determined by dividing the amount of such payment or portion thereof by the
Fair Market Value on the exercise date.  No fractional share of Common Stock
shall be issued to make any payment in respect of Stock Appreciation Rights; if
any fractional share would be issuable, the combination of cash and Common Stock
payable to the Participant shall be adjusted as directed by the Committee to
avoid the issuance of any fractional share.

 

6.03.       Terms of Stock Options and Stock Appreciation Rights.

 

(a)       Conditions on Exercise.  An Award Agreement with respect to Options or
Stock Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee at the time of grant.

 

(b)       Duration.  Options and Stock Appreciation Rights shall terminate upon
the first to occur of the following events:

 

(i)            Expiration of the Award as provided in the Award Agreement; or

 

(ii)           Termination of the Award in the event of a Participant’s
disability, retirement, death or other Termination of Service as provided in the
Award Agreement; or

 

(iii)          Ten years from the Date of Grant (five years in certain cases, as
described in Section 6.01(d)).

 

(c)       Extension of Exercise Time.  The Committee, in its sole discretion,
shall have the right (but shall not be obligated), exercisable on or at any time
after the Date of Grant, to extend the exercise period of an Option or Stock
Appreciation Right beyond the termination or expiration of the Option or Stock
Appreciation Right under the terms of the Award Agreement; provided, in no event
shall the exercise period be extended beyond the date set forth in
Section 6.03(b)(iii).

 

(d)       Vesting of Awards.  An Option or Stock Appreciation Right may be
exercised, and payment shall be made upon exercise of such Option or Stock
Appreciation Right, only to the extent that the Option or Stock Appreciation
Right has vested in accordance with the terms of the Award Agreement.

 

10

--------------------------------------------------------------------------------


 

(e)       Effect of Termination of Service.  Unless otherwise provided in an
applicable Award Agreement, no Option or Stock Appreciation Right, whether
vested or unvested, may be exercised after the Participant has incurred a
Termination of Service except as or as set forth below:

 

(i)            if the Participant’s Termination of Service is due to any reason
other than death, disability, Retirement or a termination for Cause, any vested
portion of an Option or Stock Appreciation Right may be exercised on or before
the earlier of (A) sixty (60) days after such Termination and (B) the expiration
of the term of the Option or Stock Appreciation Right;

 

(ii)           if the Participant’s Termination of Service is due to death or
disability, any unvested outstanding Option or Stock Appreciation Right shall,
for a period of one year from the date of such Termination, continue to vest on
schedule and all Options or Stock Appreciation Rights that are vested, or become
vested, may be exercised on or before the earlier of (A) one year after the date
of such Termination and (B) the expiration of the term of the Option or Stock
Appreciation Right;

 

(iii)          if the Participant’s Termination of Service is due to Retirement,
any unvested outstanding Option or Stock Appreciation Right shall, for a period
of five years from the date of such Termination, continue to vest on schedule
and all Options or Stock Appreciation Rights that are vested, or become vested,
may be exercised on or before the earlier of (A) five years after the date of
such Termination and (B) the expiration of the term of the Option or Stock
Appreciation Right; and

 

(iv)          if the Participant’s Termination of Service is due to a discharge
by the Company for Cause, the right to exercise any outstanding Option or Stock
Appreciation Right, whether vested or not, shall terminate immediately upon such
Termination of Service.

 

In no event may any Option or Stock Appreciation Right be exercised after the
expiration of its term.  Any Option or Stock Appreciation Right, or portion
thereof, that is not exercised during the applicable time period specified above
(or any other applicable period specified in an Award Agreement) shall be deemed
terminated and no longer exercisable at the expiration of the applicable time
period.

 

(f)        Rights as a Shareholder.  A Participant or a transferee of an Option
or Stock Appreciation Rights pursuant to Section 10.04 shall have no rights as a
shareholder with respect to Common Stock covered by an Option or Stock
Appreciation Right until the Participant or transferee shall have become the
holder of record of any such shares, and no adjustment shall be made for
dividends in cash or other property or distributions or other rights with
respect to any such Common Stock for which the record date is prior to the date
on which the Participant or a transferee of the Option or Stock Appreciation
Right shall have become the holder of record of any such shares covered by the
Option or Stock Appreciation Right; provided, however, that Participants are
entitled to share adjustments to reflect capital changes under Section 10.07.

 

11

--------------------------------------------------------------------------------


 

6.04.       Exercise Procedures.  Each Option or Stock Appreciation Right
granted under the Plan shall be exercised prior to the close of business on the
expiration date of the Option or Stock Appreciation Right by notice to the
Company or by such other method as provided in the Award Agreement or as the
Committee may establish or approve from time to time.  The Exercise Price of
shares purchased upon exercise of an Option granted under the Plan shall be paid
in full in cash by the Participant pursuant to the Award Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made (a) by tendering (either by actual delivery or attestation) previously
acquired shares of Common Stock, (b) by a “net exercise” method under which the
Company reduces the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate Exercise Price, or (c) such other consideration as the Committee deems
appropriate and in compliance with applicable law (including payment under an
arrangement constituting a brokerage transaction as permitted under the
provisions of Regulation T applicable to cashless exercises promulgated by the
Federal Reserve Board, unless prohibited by Section 402 of the Sarbanes-Oxley
Act of 2002).  In the event that any Common Stock shall be transferred to the
Company to satisfy all or any part of the Exercise Price, the part of the
Exercise Price deemed to have been satisfied by such transfer of Common Stock
shall be equal to the product derived by multiplying the Fair Market Value as of
the date of exercise times the number of shares of Common Stock transferred to
the Company.  The Participant may not transfer to the Company in satisfaction of
the Exercise Price any fractional share of Common Stock.  Any part of the
Exercise Price paid in cash upon the exercise of any Option shall be added to
the general funds of the Company and may be used for any proper corporate
purpose.  Unless the Committee shall otherwise determine, any Common Stock
transferred to the Company as payment of all or part of the Exercise Price upon
the exercise of any Option shall be held as treasury shares.

 

6.05.       Change in Control.  With respect to each Award of Options or Stock
Appreciation Rights, the Committee shall determine whether and to what extent
such Options or Stock Appreciation Rights will become immediately and fully
exercisable in the event of a Change in Control or upon the occurrence of one or
more specified conditions following a Change in Control.  Such provisions
relating to the effect of a Change in Control on an outstanding Award of Options
or Stock Appreciation Rights shall be set forth in the applicable Award
Agreement.

 

ARTICLE VII
RESTRICTED SHARES AND RESTRICTED STOCK UNITS

 

7.01.       Award of Restricted Stock and Restricted Stock Units.  The Committee
may grant to any Participant an Award of Restricted Shares consisting of a
specified number of shares of Common Stock issued to the Participant subject to
such terms, conditions and forfeiture and transfer restrictions, whether based
on performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish.  The Committee may also grant Restricted Stock Units
representing the right to receive shares of Common Stock in the future subject
to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Common Stock or other criteria, as the

 

12

--------------------------------------------------------------------------------


 

Committee shall establish.  With respect to performance-based Awards of
Restricted Shares or Restricted Stock Units intended to qualify as
“performance-based” compensation for purposes of Section 162(m) of the Code,
performance targets will consist of specified levels of one or more of the
Performance Goals.  The terms of any Restricted Share and Restricted Stock Unit
Awards granted under this Plan shall be set forth in an Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
this Plan.

 

7.02.       Restricted Shares.

 

(a)       Issuance of Restricted Shares.  As soon as practicable after the Date
of Grant of a Restricted Share Award by the Committee, the Company shall cause
to be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company.  All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant.  Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares, the share
certificates representing such Restricted Shares may be held in custody by the
Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant.  Upon the lapse or release of all restrictions with respect to an
Award as described in Section 7.02(d), one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares
as provided in Section 7.02(d), free of any restrictions set forth in the Plan
and the Award Agreement shall be delivered to the Participant.

 

(b)       Shareholder Rights.  Beginning on the Date of Grant of the Restricted
Share Award and subject to execution of the Award Agreement as provided in
Section 7.02(a), the Participant shall become a shareholder of the Company with
respect to all shares subject to the Award Agreement and shall have all of the
rights of a shareholder, including, but not limited to, the right to vote such
shares and the right to receive dividends; provided, however, that unless
otherwise provided in the applicable Award Agreement, any dividends or
distributions of Shares with respect to any Restricted Shares as to which the
restrictions have not yet lapsed, shall be subject to the same restrictions as
such Restricted Shares and held or restricted as provided in Section 7.02(a).

 

(c)       Restriction on Transferability.  None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code, except to
the extent that Section 16 of the Exchange Act limits a Participant’s right to
make such transfers), pledged or sold prior to lapse of the restrictions
applicable thereto.

 

(d)       Delivery of Shares upon Vesting.  Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, or at such
earlier time as provided under the provisions of the applicable Award Agreement,
the restrictions applicable to the Restricted

 

13

--------------------------------------------------------------------------------


 

Shares shall lapse.  As promptly as administratively feasible thereafter,
subject to the requirements of Section 10.05, the Company shall deliver to the
Participant or, in case of the Participant’s death, to the Participant’s
Beneficiary, one or more share certificates for the appropriate number of shares
of Common Stock, free of all such restrictions, except for any restrictions that
may be imposed by law.

 

(e)       Forfeiture of Restricted Shares.  All Restricted Shares shall be
forfeited and returned to the Company and all rights of the Participant with
respect to such Restricted Shares shall terminate unless the Participant
continues in the service of the Company or a Subsidiary as an employee until the
expiration of the forfeiture period for such Restricted Shares and satisfies any
and all other conditions set forth in the Award Agreement.  Subject to
Section 3.02, the Committee shall determine the forfeiture period (which may,
but need not, lapse in installments) and any other terms and conditions
applicable with respect to any Restricted Share Award.

 

7.03.       Restricted Stock Units.

 

(a)       Settlement of Restricted Stock Units.  Payments shall be made to
Participants with respect to their Restricted Stock Units as soon as practicable
after the Committee has determined that the terms and conditions applicable to
such Award have been satisfied or at a later date if distribution has been
deferred.  Payments to Participants with respect to Restricted Stock Units shall
be made in the form of Common Stock, or cash or a combination of both, as the
Committee may determine.  The amount of any cash to be paid in lieu of Common
Stock shall be determined on the basis of the Fair Market Value of the Common
Stock on the date any such payment is processed.  As to shares of Common Stock
which constitute all or any part of such payment, the Committee may impose such
restrictions concerning their transferability and/or their forfeiture as may be
provided in the applicable Award Agreement or as the Committee may otherwise
determine, provided such determination is made on or before the date
certificates for such shares are first delivered to the applicable Participant.

 

(b)       Effect of Termination of Service.  Unless otherwise provided in an
applicable Award Agreement, except as set forth below all unvested Restricted
Stock Units will be forfeited upon a Participant’s Termination of Service:

 

(i)            if the Participant’s Termination of Service is due to death,
disability or Retirement, Participant shall retain, and such retained Restricted
Stock Unit shall vest in accordance with its vesting schedule, a pro-rated
number of unvested Restricted Stock Units equal to the total number of days such
Participant worked for the Company over the total number of days included in the
vesting period for such Restricted Stock Units.

 

(c)       Shareholder Rights.  Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Common Stock
shall be issued in respect of such Awards and no Participant shall have any
rights as a shareholder of the Company with respect to the shares of Common
Stock covered by such Award of Restricted Stock Units.

 

14

--------------------------------------------------------------------------------


 

(d)       Dividend Equivalents.  For any Restricted Stock Unit granted under the
Plan, the Committee shall have the discretion, upon the Date of Grant or
thereafter, to establish a Dividend Equivalent Account with respect to the
Restricted Stock Unit, in accordance with Section 10.17.

 

(e)       Deferral of Payment.  If approved by the Committee and set forth in
the applicable Award Agreement, a Participant may elect to defer the amount
payable with respect to the Participant’s Restricted Stock Units in accordance
with such terms as may be established by the Committee, subject to the
requirements of Section 409A of the Code.

 

7.04.       Change in Control.  With respect to each Award of Restricted Shares
or Restricted Stock Units, the Committee shall determine whether and to what
extent such Award will become immediately and fully vested and nonforfeitable in
the event of a Change in Control or upon the occurrence of one or more specified
conditions following a Change in Control.  Such provisions relating to the
effect of a Change in Control on an outstanding Award of Restricted Shares or
Restricted Stock Units shall be set forth in the applicable Award Agreement.

 

ARTICLE VIII
OTHER STOCK-BASED AWARDS

 

8.01.       Grant of Other Stock-Based Awards.  Other stock-based awards,
consisting of Substitute Awards, stock purchase rights (with or without loans to
Participants by the Company containing such terms as the Committee shall
determine), Awards of Common Stock, phantom stock arrangements, or Awards valued
in whole or in part by reference to, or otherwise based on, Common Stock, may be
granted either alone or in addition to or in conjunction with other Awards under
the Plan.  Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the persons to whom and the time or times at
which such Awards shall be made, the number of shares of Common Stock to be
granted pursuant to such Awards, and all other conditions of the Awards.  Any
such Award shall be confirmed by an Award Agreement executed by the Committee
and the Participant, which Award Agreement shall contain such provisions as the
Committee determines to be necessary or appropriate to carry out the intent of
this Plan with respect to such Award.

 

8.02.       Terms of Other Stock-Based Awards.  In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article VIII shall be subject to the following:

 

(a)       Any Common Stock subject to Awards made under this Article VIII may
not be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses;

 

15

--------------------------------------------------------------------------------


 

(b)       For any such Award, the Committee shall have the discretion, upon the
Date of Grant or thereafter, to establish a related Dividend Equivalent Account,
in accordance with Section 10.17; and

 

(c)       Subject to Section 3.02, the Award Agreement with respect to any Award
shall contain provisions dealing with the disposition of such Award in the event
of a Termination of Service prior to the exercise, payment or other settlement
of such Award, with such provisions taking account of the specific nature and
purpose of the Award.

 

8.03.       Change in Control.  With respect to each grant of an Other Stock
Based Award, the Committee shall determine whether and to what extent such Award
will become immediately and fully vested and nonforfeitable in the event of a
Change in Control or upon the occurrence of one or more specified conditions
following a Change in Control.  Such provisions relating to the effect of a
Change in Control on an outstanding Other Stock-Based Award shall be set forth
in the applicable Award Agreement.

 

ARTICLE IX
CASH-BASED INCENTIVE AWARDS

 

9.01.       Eligibility.  Executive officers of the Company who are from time to
time determined by the Committee to be “covered employees” for purposes of
Section 162(m) of the Code will be eligible to receive cash-based incentive
awards under this Article IX.

 

9.02.       Awards.

 

(a)       Performance Targets.  The Committee shall establish objective
performance targets based on specified levels of one or more of the Performance
Goals.  Such performance targets shall be established by the Committee on a
timely basis to ensure that the targets are considered “preestablished” for
purposes of Section 162(m) of the Code.

 

(b)       Amounts of Awards.  In conjunction with the establishment of
performance targets established by the Committee, the Committee shall adopt an
objective formula (on the basis of percentages of Participants’ salaries, shares
in a bonus pool or otherwise) for computing the respective amounts payable under
the Plan to Participants if and to the extent that the performance targets are
attained.  Such formula shall comply with the requirements applicable to
performance-based compensation plans under Section 162(m) of the Code and, to
the extent based on percentages of a bonus pool, such percentages shall not
exceed 100% in the aggregate.

 

(c)       Payment of Awards.  Awards will be payable to Participants in cash
each year upon prior written certification by the Committee of attainment of the
specified performance targets for the preceding fiscal year or other applicable
performance period.

 

(d)       Negative Discretion.  Notwithstanding the attainment by the Company of
the specified performance targets, the Committee shall have the discretion,
which need not be exercised uniformly among the Participants, to reduce or
eliminate the Award that would be otherwise paid.

 

16

--------------------------------------------------------------------------------


 

(e)                      Guidelines.  The Committee may adopt from time to time
written policies for its implementation of this Article IX.  Such guidelines
shall reflect the intention of the Company that all payments hereunder qualify
as performance-based compensation under Section 162(m) of the Code.

 

(f)                       Non-Exclusive Arrangement.  The adoption and operation
of this Article IX shall not preclude the Board or the Committee from approving
other cash-based incentive compensation arrangements for the benefit of
individuals who are Participants hereunder as the Board or Committee, as the
case may be, deems appropriate and in the best interests of the Company.

 

ARTICLE X
TERMS APPLICABLE GENERALLY TO AWARDS GRANTED
UNDER THE PLAN

 

10.01.              Plan Provisions Control Award Terms.  Except as provided in
Section 10.16, the terms of the Plan shall govern all Awards granted under the
Plan, and in no event shall the Committee have the power to grant any Award
under the Plan which is contrary to any of the provisions of the Plan.  In the
event any provision of any Award granted under the Plan shall conflict with any
provision in the Plan as constituted on the Date of Grant of such Award, the
provision in the Plan as constituted on the Date of Grant of such Award shall
control.  Except as provided in Section 10.03 and Section 10.07, the terms of
any Award granted under the Plan may not be changed after the Date of Grant of
such Award so as to materially decrease the value of the Award without the
express written approval of the holder.

 

10.02.              Award Agreement.  No person shall have any rights under any
Award granted under the Plan unless and until the Company and the Participant to
whom such Award shall have been granted shall have executed and delivered an
Award Agreement or received any other Award acknowledgment authorized by the
Committee expressly granting the Award to such person and containing provisions
setting forth the terms of the Award.

 

10.03.              Modification of Award After Grant.  No Award granted under
the Plan to a Participant may be modified (unless such modification does not
materially decrease the value of the Award) after the Date of Grant except by
express written agreement between the Company and the Participant, provided that
any such change (a) shall not be inconsistent with the terms of the Plan, and
(b) shall be approved by the Committee.

 

10.04.              Limitation on Transfer.  Except as provided in
Section 7.02(c) in the case of Restricted Shares, Awards under the Plan are not
transferable except by will or by the laws of descent and distribution.  To the
extent that a Participant who receives an Award under the Plan has the right to
exercise such Award, the Award may be exercised during the lifetime of the
Participant only by the Participant.  Notwithstanding the foregoing provisions
of this Section 10.04, the Committee may, subject to any restrictions under
applicable securities laws, permit Awards of Options (other than an Incentive
Stock Option) to be transferred by a Participant for

 

17

--------------------------------------------------------------------------------


 

no consideration to or for the benefit of the Participant’s Immediate Family
(including, without limitation, to a trust for the benefit of a Participant’s
Immediate Family or to a partnership comprised solely of members of the
Participant’s Immediate Family), subject to such limits as the Committee may
establish, provided the transferee shall remain subject to all of the terms and
conditions applicable to such Award prior to such transfer.

 

10.05.              Taxes.  The Company shall be entitled, if the Committee
deems it necessary or desirable, to withhold (or secure payment from the
Participant in lieu of withholding) the minimum statutory amount to satisfy
federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan, but in no event shall such deduction or withholding or remittance
exceed the minimum statutory withholding requirements, and the Company may defer
payment or issuance of the cash or shares upon exercise or vesting of an Award
unless indemnified to its satisfaction against any liability for any such tax. 
The amount of such withholding or tax payment shall be determined by the
Committee and shall be payable by the Participant at such time as the Committee
determines in accordance with the following rules:

 

(a)                     The Participant shall have the right to elect to meet
his or her withholding requirement (i) by having withheld from such Award at the
appropriate time that number of shares of Common Stock, rounded down to the next
whole share, whose Fair Market Value is equal to the amount of withholding taxes
due, (ii) by direct payment to the Company in cash of the amount of any taxes
required to be withheld with respect to such Award or (iii) by a combination of
shares and cash.

 

(b)                     In the case of Participants who are subject to
Section 16 of the Exchange Act, the Committee may impose such limitations and
restrictions as it deems necessary or appropriate with respect to the delivery
or withholding of shares of Common Stock to meet tax withholding obligations.

 

10.06.              Surrender of Awards.  Any Award granted under the Plan may
be surrendered to the Company for cancellation on such terms as the Committee
and the Award holder approve.  With the consent of the Participant, the
Committee may substitute a new Award under this Plan in connection with the
surrender by the Participant of an equity compensation award previously granted
under this Plan or any other plan sponsored by the Company; provided, however,
that no such substitution shall be permitted without the approval of the
Company’s shareholders if such approval is required by the rules of any
applicable stock exchange.

 

10.07.              Adjustments to Reflect Capital Changes or Transactions.

 

(a)                     Recapitalization.  In the event of any “equity
restructuring” (within the meaning of FASB ASC Topic 718, Compensation—Stock
Compensation) that causes the per share value of the Common Stock to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary dividend, the Committee shall make
such adjustments as it deems equitable and appropriate to (a) the aggregate
number and kind of shares of Common Stock or other securities issued or reserved
for issuance under the Plan, (b) the number and kind of shares of Common Stock
or other securities subject to outstanding Awards, (c) the Exercise Price of
outstanding Options or Stock Appreciation Rights, and

 

18

--------------------------------------------------------------------------------


 

(d) the annual award limits specified in Section 5.02 or any other maximum
limitations prescribed by the Plan with respect to certain types of Awards or
the grants to individuals of certain types of Awards.  In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of the rights
of Participants.  No adjustment shall be made pursuant to this Section 10.07 in
connection with the conversion of any convertible securities of the Company, or
in a manner that would cause an Award to be subject to adverse tax consequences
under Sections 409A or 422 of the Code.  The Committee shall have the power and
sole discretion to determine the amount of the adjustment to be made in each
case under this Section 10.07(a).

 

(b)                     Merger.  After any Merger in which the Company is the
surviving corporation, each Participant shall, at no additional cost, be
entitled upon any exercise of all Options or receipt of other Award to receive
(subject to any required action by shareholders), in lieu of the number of
shares of Common Stock receivable or exercisable pursuant to such Award, the
number and class of shares or other securities to which such Participant would
have been entitled pursuant to the terms of the Merger if, at the time of the
Merger, such Participant had been the holder of record of a number of shares
equal to the number of shares receivable or exercisable pursuant to such Award. 
Comparable rights shall accrue to each Participant in the event of successive
Mergers of the character described above.  Notwithstanding Section 10.15, in the
event of a Merger in which the Company is not the surviving corporation,
outstanding Awards shall be subject to the agreement governing the Merger, which
may provide, without limitation, for the assumption of Awards by the surviving
corporation or its parent or subsidiary, for the substitution by the surviving
corporation or its parent or subsidiary of its own awards for such Awards, for
accelerated vesting and accelerated expiration, or for settlement in cash or
cash equivalents.  In any event, the exercise and/or vesting of any Award that
was permissible solely by reason of this Section 10.07(b) shall be conditioned
upon the consummation of the Merger.

 

(c)                                  Options to Purchase Shares or Stock of
Acquired Companies.  After any Merger in which the Company or a Subsidiary shall
be a surviving corporation, the Committee may grant substituted Options under
the provisions of the Plan, pursuant to Section 424 of the Code, replacing old
options granted under a plan of another party to the Merger whose shares or
stock subject to the old options may no longer be issued following the Merger. 
The foregoing adjustments and manner of application of the foregoing provisions
shall be determined by the Committee in its sole discretion.  Any such
adjustments may provide for the elimination of any fractional shares which might
otherwise become subject to any Options.

 

10.08.              No Right to Continued Service.  No person shall have any
claim of right to be granted an Award under this Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the service of the Company or any of its Subsidiaries.

 

19

--------------------------------------------------------------------------------


 

10.09.              Awards Not Includable for Benefit Purposes.  Payments
received by a Participant pursuant to the provisions of the Plan shall not be
included in the determination of benefits under any pension, group insurance or
other benefit plan applicable to the Participant which is maintained by the
Company or any of its Subsidiaries, except as may be provided under the terms of
such plans or determined by the Board.

 

10.10.              Governing Law.  All determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the State of Delaware and
construed in accordance therewith.

 

10.11.              No Strict Construction.  No rule of strict construction
shall be implied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.

 

10.12.              Compliance with Rule 16b-3.  It is intended that, unless the
Committee determines otherwise, Awards under the Plan be eligible for exemption
under Rule 16b-3.  The Board is authorized to amend the Plan and to make any
such modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.

 

10.13.              Captions.  The captions (i.e., all Section headings) used in
the Plan are for convenience only, do not constitute a part of the Plan, and
shall not be deemed to limit, characterize or affect in any way any provisions
of the Plan, and all provisions of the Plan shall be construed as if no captions
have been used in the Plan.

 

10.14.              Severability.  Whenever possible, each provision in the Plan
and every Award at any time granted under the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan or any Award at any time granted under the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan and every other Award at any time granted under the Plan shall remain
in full force and effect.

 

10.15.              Amendment and Termination.

 

(a)                                 Amendment.  The Board shall have complete
power and authority to amend the Plan at any time; provided, however, that the
Board shall not, without the requisite affirmative approval of shareholders of
the Company, make any amendment which requires shareholder approval under the
Code or under any other applicable law or rule of any stock exchange which lists
the Common Stock or any other securities of the Company.  No termination or
amendment of the Plan may, without the consent of the Participant to whom any
Award shall theretofore have been granted under the Plan, adversely affect the
right of such individual under such Award.

 

(b)                                 Termination.  The Board shall have the right
and the power to terminate the Plan at any time.  No Award shall be granted
under the Plan after the termination of the Plan, but the termination of the
Plan shall not have any other effect and any Award outstanding at the

 

20

--------------------------------------------------------------------------------


 

time of the termination of the Plan may be exercised after termination of the
Plan at any time prior to the expiration date of such Award to the same extent
such Award would have been exercisable had the Plan not terminated.

 

(c)                                  No Repricing Without Shareholder Approval. 
Notwithstanding any provision herein to the contrary, the repricing of Options
or Stock Appreciation Rights is prohibited without prior approval of the
Company’s shareholders.  For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option or Stock Appreciation Right to
lower its Exercise Price; (ii) any other action that is treated as a “repricing”
under generally accepted accounting principles; and (iii) repurchasing for cash
or canceling an Option or Stock Appreciation Right at a time when its Exercise
Price is greater than the Fair Market Value of the underlying Common Stock in
exchange for another Award, unless the cancellation and exchange occurs in
connection with a change in capitalization or similar change under Section 10.07
above.  Such cancellation and exchange as described in clause (iii) of the
preceding sentence would be considered a “repricing” regardless of whether it is
treated as a “repricing” under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.

 

10.16.              Foreign Qualified Awards.  Awards under the Plan may be
granted to such employees of the Company and its Subsidiaries who are residing
in foreign jurisdictions as the Committee in its sole discretion may determine
from time to time.  The Committee may adopt such supplements to the Plan as may
be necessary or appropriate to comply with the applicable laws of such foreign
jurisdictions and to afford Participants favorable treatment under such laws;
provided, however, that no Award shall be granted under any such supplement with
terms or conditions inconsistent with the provision set forth in the Plan.

 

10.17.              Dividend Equivalents.  For any Award granted under the Plan
other than an Option or Stock Appreciation Right, the Committee shall have the
discretion, upon the Date of Grant or thereafter, to establish a Dividend
Equivalent Account with respect to the Award, and the applicable Award Agreement
or an amendment thereto shall confirm such establishment.  If a Dividend
Equivalent Account is established, the following terms shall apply:

 

(a)                     Terms and Conditions.  Dividend Equivalent Accounts
shall be subject to such terms and conditions as the Committee shall determine
and as shall be set forth in the applicable Award Agreement.  Such terms and
conditions may include, without limitation, for the Participant’s Account to be
credited as of the record date of each cash dividend on the Common Stock with an
amount equal to the cash dividends which would be paid with respect to the
number of shares of Common Stock then covered by the related Award if such
shares of Common Stock had been owned of record by the Participant on such
record date.

 

(b)                     Unfunded Obligation.  Dividend Equivalent Accounts shall
be established and maintained only on the books and records of the Company and
no assets or funds of the Company shall be set aside, placed in trust, removed
from the claims of the Company’s general creditors, or otherwise made available
until such amounts are actually payable as provided hereunder.

 

21

--------------------------------------------------------------------------------


 

(c)                      Performance Award Limitations.  Notwithstanding any
other provision of this Section 10.17 or the Plan to the contrary, amounts
credited to a Participant’s Dividend Equivalent Account with respect to any
unvested portions of an Award whose vesting is subject to the achievement of
specified Performance Goals or other performance-based criteria shall be subject
to the same vesting or forfeiture restrictions as the shares or units underlying
the Award to which such dividend equivalents relate.

 

10.18.              Adjustment of Performance Goals and Targets. 
Notwithstanding any provision of the Plan to the contrary, the Committee shall
have the authority to adjust any Performance Goal, performance target or other
performance-based criteria established with respect to any Award under the Plan
if circumstances occur (including, but not limited to, unusual or nonrecurring
events, changes in tax laws or accounting principles or practices or changed
business or economic conditions) that cause any such Performance Goal,
performance target or performance-based criteria to be inappropriate in the
judgment of the Committee; provided, that with respect to any Award that is
intended to qualify for the “performance-based compensation” exception under
Section 162(m) of the Code and the regulations thereunder, any adjustment by the
Committee shall be consistent with the requirements of Section 162(m) and the
regulations thereunder.

 

10.19.              Legality of Issuance.  Notwithstanding any provision of this
Plan or any applicable Award Agreement to the contrary, the Committee shall have
the sole discretion to impose such conditions, restrictions and limitations
(including suspending exercises of Options and the tolling of any applicable
exercise period during such suspension) on the issuance of Common Stock with
respect to any Award unless and until the Committee determines that such
issuance complies with (a) any applicable registration requirements under the
Securities Act (or the Committee has determined that an exemption therefrom is
available), (b) any applicable listing requirement of any stock exchange on
which the Common Stock is listed, (c) any applicable Corporate policy or
administrative rules, and (d) any other applicable provision of state, federal
or foreign law, including foreign securities laws where applicable.

 

10.20.              Restrictions on Transfer.  Regardless of whether the
offering and sale of Common Stock under the Plan have been registered under the
Securities Act or have been registered or qualified under the securities laws of
any state, the Company may impose restrictions upon the sale, pledge, or other
transfer of such Common Stock (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, the United
States or any other applicable foreign law.

 

10.21.              Further Assurances.  As a condition to receipt of any Award
under the Plan, a Participant shall agree, upon demand of the Company, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Plan.

 

10.22.              Compliance with Section 409A.  Although the Company does not
guarantee to a Participant the particular tax treatment of an Award granted
under the Plan, the Plan is, and Awards made under the Plan are, intended to
comply with, or be exempt from, the requirements of Section 409A of the Code,
and the Plan and any Award Agreements shall be interpreted in a

 

22

--------------------------------------------------------------------------------


 

manner consistent with such intent.  In addition, and notwithstanding any
provision of the Plan to the contrary, the Company reserves the right to amend
the Plan or any Award granted under the Plan, by action of the Committee,
without the consent of any affected Participant, to the extent deemed necessary
or appropriate for purposes of maintaining compliance with Section 409A of the
Code and the regulations promulgated thereunder.  All Section 409A Covered
Awards shall be paid in a manner intended to comply with Section 409A of the
Code.  In no event whatsoever shall the Company be liable for any additional
tax, interest or penalties that may be imposed on a Participant by Section 409A
of the Code or any damages for failing to comply with Section 409A of the Code
or this Section 10.22.  Notwithstanding anything in the Plan or in an Award
Agreement to the contrary, the following provisions shall apply to Section 409A
Covered Awards:

 

(a)                     A Termination of Service shall not be deemed to have
occurred for purposes of any provision of a Section 409A Covered Award providing
for payment upon or following a termination of the Participant’s service unless
such termination is also a “Separation from Service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of Section 409A
Covered Award, references to a “termination,” “termination of employment” or
like terms shall mean Separation from Service.  Notwithstanding any provision to
the contrary in the Plan or Award Agreement, if the Participant is deemed on the
date of the Participant’s Termination of Service to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Section 409A, then with regard
to any such payment under a Section 409A Covered Award, to the extent required
to be delayed in compliance with Section 409A(a)(2)(B) of the Code, such payment
shall not be made prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Participant’s Separation from
Service, and (ii) the date of the Participant’s death.  All payments delayed
pursuant to this Section 10.22(a) shall be paid to the Participant on the first
day of the seventh month following the date of the Participant’s Separation from
Service or, if earlier, on the date of the Participant’s death.

 

(b)                     Whenever a payment under a Section 409A Covered Award
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

 

(c)                      If under the Section 409A Covered Award an amount is to
be paid in two or more installments, for purposes of Section 409A of the Code,
each installment shall be treated as a separate payment.

 

10.23.              Recovery of Compensation in Connection with Financial
Restatement.  Notwithstanding any other provision of this Plan or any applicable
Award Agreement to the contrary, if the Board determines that the Company is
required to restate its financial statements due to material noncompliance with
any financial reporting requirement under the law, whether such noncompliance is
the result of misconduct or other circumstances, a Participant shall be required
to reimburse the Company for any amounts earned or payable with respect to an
Award to the extent required by and otherwise in accordance with applicable law
and any Company policies.  Without limiting the foregoing, all Awards granted or
other compensation paid by the Company under the Plan will be subject to any
compensation recapture policies required by

 

23

--------------------------------------------------------------------------------


 

applicable law (including the Sarbanes-Oxley Act of 2002) or that are
established by the Board or the Committee from time to time, in their respective
sole discretion, including any clawback policy adopted or implemented by the
Board or Committee in respect of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and such regulations as are promulgated thereunder from
time to time to the extent required therein and the implementing regulations.

 

24

--------------------------------------------------------------------------------